Dykmaw, J.
— The plaintiff has commenced this action to recover damages sustained by reason of injuries to his house from an explosion of the defendants oil works. The complain t states the injuries with considerable particularity, and the amount of damage sustained. The defendant desiring a bill of particulars of the items of damage made a motion therefor to the special term which was denied, and an appeal is brought from the order of denial. This is not a case where the plaintiff should be required to furnish particulars. The action is for damages which the plaintiff cannot specify with certainty; the amount will depend on proof to be furnished after examination of the injuries and may well consist of the testimony of experts.
Great caution should be exercised by the courts in requiring parties to furnish particulars in actions for damages resulting from negligence. It is usually impossible for a plaintiff to know with any degree of precision what his proof will be and the bill of particulars would in most cases of that character be an instrument of embarrassment and injustice. In this case the discretion of the court was wisely exercised and the order should be affirmed with ten dollars costs and disbursements.
Barnard, O. J., concurred.
Order affirmed, with ten dollars costs and disbursements.